Citation Nr: 9931104	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for history of a left 
eye injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to November 
1945.

The veteran filed a claim in January 1946 for service 
connection for an eye injury.  By rating decision in May 1946 
service connection for residuals of an eye injury was denied.  
The veteran was notified of that decision by letter of that 
same month.  In July 1980, the veteran filed a request to 
reopen his claim for service connection for an eye injury.  
By rating decision in November 1980, it was determined that 
service connection for an eye injury remained denied.  The 
veteran was notified of that decision by letter of the same 
month.  In July 1997, the veteran requested that his claim 
for service connection for an eye injury be reopened and 
submitted additional evidence in support thereof.  This 
appeal arises from a February 1998 rating decision from the 
Winston-Salem, North Carolina Regional Office (RO) that 
determined that new and material evidence sufficient to 
reopen the veteran's claim had not been submitted.  

A Notice of Disagreement was filed in March 1998 and a 
Statement of the Case was issued in April 1998.  A 
substantive appeal was filed in August 1998 with a request 
for a hearing before a Board member by video 
teleconferencing.  On October 6, 1998, a video 
teleconferencing hearing was held before the undersigned.  At 
the hearing, the veteran indicated that he was accepting the 
video teleconferencing hearing in lieu of an in-person 
hearing. 

This case was remanded in January 1999 for further 
development.  The case was thereafter returned to the Board.

The issue of entitlement to service connection for an eye 
injury was denied by rating decision in May 1946, with notice 
sent that same month, and by rating decision in November 
1980, with notice sent to the veteran that same month.  In 
Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  Thus, the 
Board will address the issue of whether new and material 
evidence has been submitted since the last prior final rating 
decision in November 1980.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a left 
eye injury was last denied by rating decision in November 
1980.

2.  The veteran did not file a timely appeal following the 
November 1980 determination and it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for a left eye injury is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1980 rating decision 
that denied entitlement to service connection for an eye 
injury is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

2.  The claim of entitlement to service connection for a left 
eye injury is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in January 1941, the 
veteran's vision of the left eye was 20/20.

On a service induction examination later in January 1941, no 
history of an eye disability was reported.  On examination, 
there were no eye abnormalities.  The veteran's vision of the 
left eye was 20/30. 

A May 1945 record notes that the veteran participated in a 
combat zone in February 1945.  He received an eye wound 
caused by coral fragments when enemy Japanese sniper bullets 
struck the rock behind which the veteran was concealed. 

On a separation examination in November 1945, it was noted 
that the veteran had an injury of both eyes, incurred when 
enemy bullets struck coral rock, causing splinters to get 
into his eyes.  This disability was not considered disabling.  
On examination, there were no eye abnormalities.  The 
veteran's uncorrected vision of the left eye was 20/40.

In January 1946, the veteran filed a claim for service 
connection for an eye injury.

By rating action of November 1945, service connection for 
residuals of an eye injury was denied.  The veteran was 
notified of this decision in that same month.  

In July 1980, the veteran filed a request to reopen his claim 
for service connection for an eye injury.  

In a September 1980 report, Alan Davidson, M.D., noted that 
he had seen the veteran on one occasion in January 1968.  The 
veteran stated that he had received an eye injury in the left 
eye in 1944, during the Second World War.  He was told that 
lead fragments had penetrated the eye and destroyed useful 
vision.  His chief complaint in January 1968 was blurred 
images of the right eye when reading, which would correspond 
to his age of 44 and the onset of presbyopia.  On 
examination, the visual acuity without glasses of the left 
eye was 5/400 J0.  No change in the vision could be made with 
manifest refraction.  The adnexa and tension were normal in 
both eyes.  The left eye showed evidence of the perforating 
injury but the tension was normal.  The clinical impression 
included old perforating injury of the left eye, 1944, no 
treatment for this.

Received in October 1980, was an October 1948 notation from 
the Bass Memorial Hospital that indicates that the veteran 
was examined and had 20/70 vision of his left eye.  He did 
not wear glasses.

On a VA examination in October 1980, the veteran's history 
included left eye injury in 1945 by flying rock while in the 
service.  He was treated in the clinic several times but 
finally lost the vision in his left eye.  The veteran wore 
glasses for reading.  On examination, the vision of the 
veteran's left eye was 20/100.  The diagnoses included 
hyperopic astigmatism bilaterally, presbyopia, and amblyopia 
of the left eye.  It was noted that no residuals of injury to 
the left eye was seen.  There was a high degree of 
astigmatism that had never been corrected; probably poor 
vision was due to disuse.

Associated with the file were unidentified treatment records 
that include an August 1970 record that notes that the 
veteran's vision of the left eye was 20/100.  There was a 
disruption of the papilla macula bundle of the left eye; the 
veteran had an injury of the left eye while in service.  

An unidentified record from January 1978 notes that the 
veteran's vision of the left eye was 20/100.  There was a 
band of scar tissue off of the lateral rectus muscle from the 
macula of the left eye.  

An unidentified record from April 1980 notes that the 
veteran's vision of the left eye was 20/200.  The macula area 
of the left eye was granular.  There was granulation of the 
para foveal area, nasally.  There was a small lesion.  The 
cornea was clear and the lens was clear.  

By rating action of November 1980, service connection for 
residuals of an eye injury was denied.  The RO determined 
that that residuals of an eye injury was not found on the 
last examination.  The veteran was notified of this decision 
in that same month.

Evidence received subsequent to the November 1980 rating 
action includes the following: 

Duplicates of treatment records dated from August 1980 to 
April 1980.

In August 1997, the veteran filed a request to reopen his 
claim for service connection for an eye injury.

Associated with the file was a July 1997 report from J. 
Kenneth Chance, M.D., that notes that the veteran was seen in 
June 1997.  He described some injury in his left eye in World 
War II in which a lead fragment hit his eye and was removed.  
Since that time, he had been blind in the left eye and had 
been blind since being checked by this physician in 1988.  
The veteran had best corrected vision of the left eye of 
20/400.  The veteran had ectropion of the lower lids in both 
eyes.  He had full extraocular movements, without 
restriction.  His anterior segment was positive for bilateral 
nuclear and cortical cataracts.  He had sharp optic discs 
with peripapillary atrophy, greater on the left than on the 
right.  His retinal vessels appeared normal.  He had a normal 
macular reflex of the right eye, but a poor foveal reflex of 
the left eye.  His retinal periphery was not detached.  The 
impression was that the veteran was blind in the left eye, 
related to an old injury.  He had a poor foveal reflex, so he 
probably may have sustained commotio retinae after the injury 
in the left eye.  

By rating action of February 1998, it was determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for history of a left eye 
injury.  The current appeal to the Board arises from this 
decision.

Associated with the file was a July 1998 report from Dr. 
Chance, wherein it was noted that the veteran was seen in 
June 1997.  He described an injury to his left eye sustained 
in World War II.  A lead fragment hit his left eye, resulting 
in blindness of the left eye.  The veteran had corrected 
vision of the left eye of 20/400.  Both eyes had ectropion of 
the lower lids.  There were full extraocular movements 
without restriction.  The veteran had bilateral nuclear and 
cortical cataracts.  The veteran had sharp optic discs with 
bilateral peripapillary atrophy, greater on the left than on 
the right.  He had a poor foveal reflex of the left eye.  It 
was the doctor's professional opinion that the injury, a 
longstanding one, more likely than not was the reason for 
loss of eyesight in the left eye.  It appeared to be directly 
related to the injuries that he sustained in World War II.

At the Board hearing in October 1998, the veteran testified 
that he suffered an eye injury in service and since that time 
he had very poor vision of his left eye.  At the service 
separation examination, the veteran did the eye examination 
with his right eye, so the reading for his left eye was not 
accurate.  He had been turned down for a job due to his poor 
vision; however, the company, Reading Railroad, was out of 
business and he could not get records from them.  He was 
contending that amblyopia, the inability to see out of his 
left eye, was due to the incident in service.

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  In order to reopen his 
claim, the veteran must present or secure new and material 
evidence with respect to the disallowed claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
additional test was overruled in the Hodge case cited above 
and thus will not be utilized in this decision.  
Additionally, in the May 1999 Supplemental Statement of the 
Case, the RO cited and utilized the test as set forth in 38 
C.F.R. § 3.156(a), rather than the test set forth in Colvin. 

The additional evidence submitted in the form of the July 
1997 and July 1998 reports from Dr. Chance constitute 
evidence that was not previously considered which bears 
directly and substantially on the specific issue under 
consideration; that is, whether a current eye disability was 
incurred in service.  Dr. Chance has opined that there is a 
direct casual relationship between the veteran's eye injury 
in service and his current eye disability.  This is evidence 
which is neither cumulative nor redundant and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  Dr. 
Chance's reports therefore constitute new and material 
evidence and the veteran's claim is reopened.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Under applicable criteria, service connection will be granted 
if the evidence shows that a back disability was incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
In this case, Dr. Chance's recent statement constitutes 
plausible competent medical evidence to support the veteran's 
claim that a current eye disability was incurred in service.  
Accordingly, the Board finds that the veteran's claim is well 
grounded.

Prior to reaching the third prong of inquiry, the Board notes 
that the reopening of the veteran's claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, the 
Board must consider whether addressing the veteran's claim on 
a de novo basis would cause prejudice to the veteran as that 
issue was not considered by the RO.  As the instant claim is 
being remanded to the RO for evidentiary considerations, 
however, any potential prejudice to the veteran precipitated 
by the reopening of this claim will be rendered moot.


ORDER

The claim of entitlement to service connection for a left eye 
injury is reopened and well grounded.  To this extent only, 
the benefit sought on appeal is granted.


REMAND

As described in the above decision of the Board, current case 
law provides for a three-step analysis when a claimant seeks 
to reopen a final decision based on new and material 
evidence.  The Board has determined that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disability.  It 
was further determined that the instant claim is well 
grounded.  The RO, however, has not had the opportunity to 
consider the reopened claim.  Thus, the veteran's claim must 
be evaluated on the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
medical evidence of record, especially the statement from Dr. 
Chance, the veteran should be afforded a VA eye examination 
to identify all current eye disabilities and to determine if 
any current disability is attributable to service.

Additionally, there is an indication in the record that the 
veteran has been treated by J. Kenneth Chance, M.D.  
Treatment records from this provider should be requested 
prior to a VA examination.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for an eye disability since service.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already of record to include all 
treatment records from J. Kenneth Chance, 
M.D.  Thereafter, all records should be 
permanently associated with the claims 
file.  

2.  The veteran should then be afforded a 
VA examination by an ophthalmologist.  
The importance of appearing for the 
examination should be made known to the 
veteran.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  The examiner should 
provide a diagnosis for all current eye 
disabilities and provide the date of 
onset of each disability.  Based on a 
review of the complete medical record and 
the current examination, the examiner 
should provide the following medical 
opinion as to whether it is at least as 
likely as not that any current eye 
disability had its onset in or was 
otherwise etiologically related to 
service.  In answering this question, the 
standard of proof which is underlined 
must be utilized.  If the examiner's 
opinion is different from Dr. Chance's 
July 1997 and July 1998 opinions, then 
the examiner should provide the reasoning 
for the different opinion and, in any 
event, all factors upon which the medical 
opinion is based must be set forth for 
the record. 

3.   Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  If he fails to 
appear for the eye examination, the RO 
should include in the claims folder a 
copy of the notification letter which 
indicates the address to which it was 
sent.  The veteran and his representative 
should then be afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

